 1                                                                                     O
                                                                                     JS-6
 2
 3
 4
 5
 6
 7
 8                      United States District Court
 9                      Central District of California
10
11   SEAN STODDARD,                             Case №. 5:20-cv-00386-ODW (KKx)
12                     Plaintiff,
13         v.                                   ORDER GRANTING
     PHILADELPHIA INDEMNITY                     MOTION TO REMAND [8]; AND
14                                              DENYING AS MOOT MOTION TO
     INSURANCE COMPANY; and DOES 1
15   through 50, inclusive,                     DISMISS AND MOTION TO
                                                STRIKE [6][7]
16                     Defendants.
17
18                                   I.   INTRODUCTION
19         On February 26, 2020, Defendant Philadelphia Indemnity Insurance Company
20   (“Defendant”) removed this action based on diversity jurisdiction.       (Notice of
21   Removal ¶¶ 3–5, ECF No. 1.) Plaintiff Sean Stoddard moves to remand, arguing that
22   Defendant’s removal is untimely (“Motion”). (See Mot. to Remand (“Mot.”), ECF
23   No. 8.) After reviewing the papers filed in connection with the Motion, the Court
24   deems the matter appropriate for decision without oral argument. Fed. R. Civ. P. 78;
25   C.D. Cal. L.R. 7-15. Accordingly, the Court VACATES the hearing on April 13,
26   2020. For the reasons discussed below, the Court GRANTS Stoddard’s Motion and
27   REMANDS this matter to the Superior Court of California, County of Riverside.
28
 1                                  II.   BACKGROUND
 2         This case concerns the theft of a classic car, the subsequent insurance claim,
 3   and the resulting alleged breach of insurance contract. On October 2, 2017, Stoddard
 4   bought a classic car. (Notice of Removal, Ex. B (“First Am. Compl.”) ¶ 11, ECF
 5   No. 1-2.) On October 4, 2017, he requested that Defendant add the new vehicle to his
 6   Collector Vehicle Insurance Policy, which Defendant did the next day. (First Am.
 7   Compl. (“FAC”) ¶¶ 8, 13–14.) Under the policy, the vehicle was valued at $120,000.
 8   (FAC ¶ 13.)
 9         On October 6, 2017, Stoddard took the vehicle to Las Vegas for a car show.
10   (FAC ¶ 15.) The vehicle was stolen in Las Vegas on October 9, 2017. (FAC ¶ 16.)
11   Stoddard immediately reported the theft, a loss under the policy, to Defendant. (FAC
12   ¶¶ 10, 17.)   Defendant investigated Stoddard’s claim and, despite continuing to
13   dispute issues respecting the vehicle’s title, sent Stoddard a check for $30,000 in
14   December 2018. (Compl. ¶¶ 19–20.)
15         On October 10, 2019, Stoddard initiated this action in the Superior Court of
16   California, County of Riverside. (See Notice of Removal Ex. A (“Compl.”), ECF
17   No. 1-1.) Stoddard served the complaint on Defendant on October 16, 2019. (Decl.
18   of Sagi Schwartzberg (“Schwartzberg Decl.”) ¶ 3, Ex. 2 (“Proof of Service”), ECF
19   No. 8-1.) In his complaint, Stoddard alleged that he is a California resident and
20   Defendant is a Pennsylvania corporation. (Compl. ¶¶ 1–2.) He asserted two causes of
21   action, first for breach of contract with damages in the amount of $90,000, and second
22   for breach of the implied covenant of good faith and fair dealing. (Compl. ¶¶ 18–30.)
23         In a November 8, 2019 correspondence concerning the initial complaint,
24   Defendant notified Stoddard of its intent to remove the matter to federal court based
25   on diversity jurisdiction.   (Schwartzberg Decl. ¶ 4, Ex. 3 (“November Letter”).)
26   However, rather than remove, Defendant demurred to the initial complaint in
27   December 2019. (Schwartzberg Decl. ¶ 5.) On January 28, 2020, Stoddard amended
28   his complaint to add specific insurance policy language, facts concerning the breach




                                               2
 1   of implied covenant cause of action, and a declaratory relief cause of action.
 2   (Schwartzberg Decl. ¶ 6, Ex. 4 (“FAC”).) Then, on February 26, 2020, Defendant
 3   removed this matter to federal court based on diversity jurisdiction.            (Notice of
 4   Removal ¶¶ 3–5.)
 5         Stoddard now moves to remand the action on the grounds of Defendant’s
 6   untimely removal. (See Mot.)
 7                                III.     LEGAL STANDARD
 8         Federal courts are courts of limited jurisdiction and have subject matter
 9   jurisdiction only as authorized by the Constitution and Congress. U.S. Const. art. III,
10   § 2, cl. 1; see also Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377
11   (1994). A suit filed in state court may be removed to federal court only if the federal
12   court would have had original jurisdiction over the suit. 28 U.S.C. § 1441(a). Federal
13   courts have original jurisdiction where an action arises under federal law or where
14   each plaintiff’s citizenship is diverse from each defendant’s citizenship and the
15   amount in controversy exceeds $75,000. Id. §§ 1331, 1332(a). The removal statute is
16   strictly construed against removal, and “[f]ederal jurisdiction must be rejected if there
17   is any doubt as to the right of removal in the first instance.” Gaus v. Miles, Inc., 980
18   F.2d 564, 566 (9th Cir. 1992).            The party seeking removal bears the burden of
19   establishing federal jurisdiction. Id. A plaintiff objecting to removal may move for
20   remand due to lack of subject matter jurisdiction or another defect, such as the
21   timeliness of removal. See 28 U.S.C. § 1447(c).
22                                       IV.     DISCUSSION
23         Stoddard does not contest that diversity jurisdiction exists under 28 U.S.C.
24   § 1332. (Mot. 5.) Instead, Stoddard challenges Defendant’s removal as untimely,
25   filed more than thirty days after service of the initial complaint. (Mot. 5.)
26         Timeliness of removal is governed by 28 U.S.C. § 1446(b).                 That section
27   requires “that a notice of removal be filed within thirty days of receipt from the
28   plaintiff of an initial pleading or other document from which it is ascertainable that the




                                                     3
 1   case is removable.” Roth v. CHA Hollywood Med. Ctr., L.P., 720 F.3d 1121, 1124
 2   (9th Cir. 2013) (citing 28 U.S.C. §§ 1446(b)(1) & (b)(3)). Section 1446(b) “place[s]
 3   strict limits on a defendant who is put on notice of removability by a plaintiff.” Id. at
 4   1125.
 5           Defendant does not contest that Stoddard’s initial complaint, served on October
 6   16, 2019, put Defendant on notice that this case was removable. (See generally Opp’n
 7   to Mot., ECF No. 11.) Indeed, Defendant cannot, as Defendant confirmed in its
 8   November Letter to Stoddard that it intended to remove the case based on diversity
 9   jurisdiction, “[b]ecause the parties are of diverse citizenship, and the amount in
10   controversy exceeds $75,000.” (November Letter 2.) Thus, Defendant had notice of
11   the removability of the action from the initial complaint.
12           Defendant appears to argue that its time period to remove restarted following
13   Stoddard’s amended complaint, pursuant to section 1446(b)(3).             (See Opp’n 3
14   (arguing that section 1446(c)(1), which specifically concerns section 1446(b)(3),
15   permits a party to remove up to one year after commencement of the action).)
16   However, section 1446(b)(3) applies when a defendant cannot ascertain from the
17   initial pleading that the case is removable or “the case only becomes removable
18   sometime after the initial commencement of the action.” Ritchey v. Upjohn Drug Co.,
19   139 F.3d 1313, 1316 (9th Cir. 1998); Carvalho v. Equifax Info. Servs., LLC, 629 F.3d
20   876, 885 (9th Cir. 2010). Section 1446(b)(3) does not apply when the defendant has
21   notice of removability from the initial pleading. See Dunn v. Gaiam, Inc., 166 F.
22   Supp. 2d 1273, 1278 n.6 (C.D. Cal. 2001) (noting that section 1446(b)(3) is
23   inapplicable where the defendants believed the action was removable based on the
24   initial complaint.) Such is the case here, where Defendant confirmed in its November
25   Letter that it understood the action was removable based on the initial complaint.
26           Accordingly, the removal period began to run on October 16, 2019, when
27   Stoddard served Defendant with the initial complaint. Defendant had thirty days from
28   that date, until November 15, 2019, to file its removal. Yet, Defendant did not remove




                                                 4
 1   until February 26, 2020, well beyond this deadline.     Consequently, Defendant’s
 2   removal is untimely.
 3         Construing the removal statute strictly against removal, and in view of
 4   Defendant’s correspondence confirming it had notice of removability from Stoddard’s
 5   initial complaint, the Court finds Defendant’s removal untimely and remand proper.
 6   Accordingly, the Court GRANTS Stoddard’s motion for remand.
 7                                     V.   CONCLUSION
 8         For the reasons discussed above, the Court GRANTS Stoddard’s Motion and
 9   REMANDS the action to the Superior Court of California, County of Riverside,
10   Riverside Hall of Justice, 4100 Main Street, Riverside, CA 92501, Case
11   No. RIC1905137.        (ECF No. 8.)    Accordingly, the Court DENIES as moot
12   Defendant’s Motion to Strike and Motion to Dismiss. (ECF Nos. 6, 7.) The Clerk of
13   the Court shall close the case.
14
15         IT IS SO ORDERED.
16
17         March 31, 2020
18
19                                 ____________________________________
20                                          OTIS D. WRIGHT, II
                                    UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28




                                              5
